946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald L. BOWERS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Janet E. BOWERS, Defendant-Appellant.
No. 91-7642.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 18, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CR-89-78)
Donald L. Bowers, Janet E. Bowers, appellants pro se.
John Carroll McDougal, Office of the United States Attorney, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Donald and Janet Bowers appeal the district court's denial of their motions for release on bail pending the disposition of their motions filed pursuant to 28 U.S.C. § 2255.   We affirm.


2
The district court found that the Bowerses failed to meet the standard for release imposed by 18 U.S.C. § 3143.   We recently adopted standards for determining whether release is appropriate under this section.   See United States v. Steinhorn, 927 F.2d 195 (4th Cir.1991).   However, the Bowerses must meet an even higher standard for release because their convictions have been affirmed on appeal.   See Cherek v. United States, 767 F.2d 335, 337-38 (7th Cir.1985).   The Bowerses must show that they present substantial questions and exceptional circumstances.   Ostrer v. United States, 584 F.2d 594 (2d Cir.1978).   The Bowerses have not met this high burden.


3
Accordingly, the district court's order is affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED